Upon Motion made to this Court by Mr. Attorney General of Counsel for the Complainants for Confirming the Decree of this Court in this Cause made the 7th March last, The said Decree being drawn up in Form was now Read; whereupon (the Counsel for the Defendant being present and not opposing the said Motion) It is Ordered that the said Decree be Confirmed and made Absolute, And the Great Seal was fixed to the same, and Signed by his Excellency and the said Members of Council then Present.
Alexr Stewart Deputy Register in Chancery